DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the application filed on 07/12/18
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/30/20 and 3/03/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda (US PGPub 2014/0347538, hereinafter referred to as “Toda”).
Toda discloses the semiconductor device as claimed.  See figures 1-6, and corresponding text, where Toda teaches, in claim 1, an imaging device, comprising: 
a semiconductor substrate (12) (figure 2; [0076]); 
a first pixel including: a first photoelectric converter (17) configured to convert incident light into charge (figure 2; [0075-0078]}, [088-0082]); and 
a first diffusion region in the semiconductor substrate (12), configured to electrically connected to the first photoelectric converter (17) (figure 2; [0077]); and 
a second pixel including: 
a second photoelectric converter (17), configured to convert incident light into charge (figure 2; [0093-0095]); and 
a second diffusion region (14) in the semiconductor substrate (12), configured to electrically connected to the second photoelectric converter, wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter in a plan view, both the first diffusion region and the second diffusion region overlap with the first photoelectric converter in the plan view, and neither the first diffusion region nor the second diffusion region overlaps with the second photoelectric converter in the plan view (figure 2; [0092-0095]).
Toda teaches, in claim 2, wherein both an entire portion of the first diffusion region and an entire portion of the second diffusion region overlap with the first photoelectric converter in the plan view (figure 2).
Toda teaches, in claim 3, wherein the first photoelectric converter does not overlap with the second photoelectric converter.
Toda teaches, in claim 4, wherein the first pixel includes a third diffusion region in the semiconductor substrate and a first transistor including a first source and a first drain, the first diffusion region functioning as one of the first source and the first drain, the third diffusion region functioning as the other of the first source and the first drain, the second pixel includes a fourth diffusion region in the semiconductor substrate and a second transistor including a second source and a second drain, the second diffusion region functioning as one of the second source and the second drain, the fourth diffusion region functioning as the other of the second source and the second drain, and both the third diffusion region and the fourth diffusion region overlap with the first photoelectric converter in the plan view (figure 2; [0086-0089, [0094-0095]).
Toda teaches, in claim 5, wherein neither the third diffusion region nor the fourth diffusion region overlap with the second photoelectric converter in the plan view (figure 2).
Toda teaches, in claim 6, wherein the first transistor includes a first gate electrode, the second transistor includes a second gate electrode, and both the first gate electrode and the second gate electrode overlap with the first photoelectric converter (figure 2).
Toda teaches, in claim 7, wherein a distance between the first diffusion region and the second diffusion region is 0.1 .mu.m or more ([0077]).

Toda teaches, in claim 8, an imaging device, comprising: 
a semiconductor substrate (12) (figure 2; [0076]); 
a first pixel including: 
a first photoelectric converter (17) configured to convert incident light into charge; and 
a first diffusion region in the semiconductor substrate (figure 2; [0075-0078]}, [088-0082]), configured to electrically connected to the first photoelectric converter; and a second pixel including: 
a second photoelectric converter configured to convert incident light into charge (figure 2; [0075-0078]}, [088-0082]); and a second diffusion region in the semiconductor substrate, configured to electrically connected to the second photoelectric converter, wherein an area of the first photoelectric converter is greater than an area of the second photoelectric converter in a plan view, both the first diffusion region and the second diffusion region overlap with the first photoelectric converter in the plan view, and the first photoelectric converter does not overlap with the second photoelectric converter in the plan view (figure 2; [0075-0078]}, [088-0082]).
Toda teaches, in claim 9, wherein both an entire portion of the first diffusion region and an entire portion of the second diffusion region overlap with the first photoelectric converter in the plan view (figure 2).
Toda teaches, in claim 10, wherein the first pixel includes a third diffusion region in the semiconductor substrate and a first transistor including a first source and a first drain, the first diffusion region functioning as one of the first source and the first drain, the third diffusion region functioning as the other of the first source and the first drain, the second pixel includes a fourth diffusion region in the semiconductor substrate and a second transistor including a second source and a second drain, the second diffusion region functioning as one of the second source and the second drain, the fourth diffusion region functioning as the other of the second source and the second drain, and both the third diffusion region and the fourth diffusion region overlap with the first photoelectric converter in the plan view (figure 2; [0075-0078]}, [088-0082]).
Toda teaches, in claim 11, wherein neither the third diffusion region nor the fourth diffusion region overlap with the second photoelectric converter in the plan view (figure 2; [0075-0078]}, [088-0082]).
Toda teaches, in claim 12, wherein the first transistor includes a first gate electrode, the second transistor includes a second gate electrode, and both the first gate electrode and the second gate electrode overlap with the first photoelectric converter (figure 2; [0075-0078]}, [088-0082]).
Toda teaches, in claim 13, wherein a distance between the first diffusion region and the second diffusion region is 0.1 .mu.m or more ([0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             June 4, 2022